whistleblower 14377-16w petitioner v commissioner of internal revenue respondent docket no 14377-16w filed date p has moved to proceed anonymously in this whistleblower action involving his claim that a corporate taxpayer evaded paying nearly dollar_figure million in taxes motion p a self- described analyst of financial institutions learned of the cor- porate taxpayer’s claimed tax abuse from publicly available sources such as securities_and_exchange_commission forms 10-k p has pending before the court a total of cases involving numbered whistleblower claims and as many a sec_50 separate taxpayers p also has four cases pending before the irs involving six taxpayers p has moved to proceed anonymously because he fears that if his identity as a tax whistleblower is disclosed he will suffer both economic and personal harm held while we are mindful of our legal sys- tem’s general solicitude for confidential informants p has not made a sufficient fact-specific case for anonymity see rule a tax_court rules_of_practice and procedure on bal- ance p’s interest in protecting his anonymity is outweighed by the public’s interest in identifying serial claimants of whistleblower awards filing petitions in the tax_court held further we will deny the motion sealed for petitioner jonathan d tepper for respondent opinion halpern judge petitioner brought this action pursuant to sec_7623 for us to review respondent’s denial of his claim for a so-called whistleblower award concurrently all section references are to the internal_revenue_code_of_1986 as whistleblower 14377-16w v commissioner with filing the petition petitioner moved pursuant to rule a to proceed anonymously motion and we temporarily sealed the record in the case pending resolution by the court of the motion respondent objects to our granting the motion for the reasons stated we will deny the motion background petitioner assigned error to respondent’s determination to deny him a whistleblower award he avers among other things that the corporate taxpayer with respect to which he is claiming a whistleblower award taxpayer understated its income by numerous improper actions including failing to report millions of dollars in income received from the sale of gift cards in all petitioner claims taxpayer evaded paying nearly dollar_figure million in taxes in a declaration in support of the motion he states that he discovered the materials and facts relevant to his whistleblower claim in his capacity as an analyst of financial institutions he prays for anonymity because he legitimately fears that if his identity as a tax whistleblower is disclosed he will be blacklisted from his profession and he and his family will suffer severe financial harm following receipt of the motion we conferred with the par- ties by telephone to solicit respondent’s position on granting the motion and to inform petitioner that we were aware of now other cases before the court in which he is appealing the commissioner’s determination to deny him a amended and all rule references are to the tax_court rules_of_practice and procedure we use male-gender personal pronouns to refer to peti- tioner and to the anonymous whistleblowers in the cases we cite for con- venience and without intention to identify their actual genders nevertheless we have changed the caption of the case to accord peti- tioner anonymity in case he wishes to appeal our denial of the motion at least four united_states courts of appeals have held that orders denying leave to proceed under a pseudonym are immediately appealable as collat- eral orders see 127_fedappx_409 10th cir 214_f3d_1058 9th cir 6_f3d_233 4th cir s methodist univ ass’n of women law students v wynne jaffe 599_f2d_707 5th cir if within days of our issuing our order denying the motion petitioner does not file with the clerk of the court a notice of appeal we will change the caption back to reflect the pe- tition as filed united_states tax_court reports whistleblower award the cases involve in excess of two dozen taxpayers and all appear to have resulted not from petitioner’s employment by or other close relationship to the target taxpayer but from his examination of publicly avail- able materials such as securities_and_exchange_commission sec forms 10-k we informed petitioner that the public has an interest in knowing the identity of persons using the courts and that in deciding motions to proceed anony- mously the court must resolve the competing societal interests at stake see eg 137_tc_183 balancing societal interests of protecting identity of confidential informant with people’s right to know who is using courts fol- lowing our teleconference we ordered respondent to respond in writing to the motion setting forth the particulars of his objection and we ordered petitioner to reply addressing not only respondent’s grounds but also why petitioner’s use of the tax_court to pursue his numerous whistleblower claims is not a matter of public interest that should weigh against keeping his identity anonymous we also ordered petitioner to inform us of how many whistleblower claims that are not the subject of petitions to the tax_court he has pending before the internal_revenue_service irs the parties com- plied with our order respondent’s grounds for objecting respondent’s principal objection is that petitioner has failed to set forth a sufficient fact-specific basis for pro- tecting his confidentiality that would override the public’s strong legitimate interest in having access to the record in this case respondent adds that petitioner has no need for anonymity because he obtains the information upon which he bases his whistleblower claims from publicly available sources accessible on the internet and not from confidential or insider sources respondent lists seven failures by peti- tioner to comply with the requirement of rule a to pro- vide a sufficient fact-specific basis for anonymity those are petitioner’s failures to identify his current employment and how disclosure would affect that employment iden- tify the specific circumstances of his discovery of the mate- rials and facts submitted to respondent in support of his whistleblower 14377-16w v commissioner whistleblower claim disclose that his information is based on publicly available documents such as sec 10-k filings identify his relationship if any to taxpayer provide information concerning present or prospective clients identify his professional credentials and how those creden- tials would be affected by a denial of anonymity and sup- port his allegation that if his identity were known he would be blacklisted with respect to the balancing of societal interests respondent states it is in the public’s best interest to understand the circumstances sur- rounding these filings including the frequency of filings by a single peti- tioner that may be based not upon insider information but upon pub- lically available information this type of information is valuable to the public in understanding how individuals are using the court system including evaluating whistleblower proceedings before the u s tax_court petitioner’s reply petitioner claims that he is a retired certified_public_accountant c p a and his primary occupation is assisting his spouse in managing and operating a registered invest- ment advisory business he further claims disclosure would have a negative impact on my domestic relationship with my spouse posing a threat to our domestic circumstances and would impair my ability to assist with the business and earn income from the management of the practice he fears that disclosure of his identity might alienat e busi- ness partners who might have relationships with taxpayers he identifies he also fears retribution from political figures close to those taxpayers petitioner answers respondent’s claim that he failed to identify the circumstances of his discovery of materials leading to his whistleblower claims by identifying financial statements forms 10-k and other available data as the source of his identification of publicly held restaurant compa- nies that may have violated tax rules relating to the recogni- tion of gift card income he concedes my analysis ema- nated from public information he adds the most impor- tant source of information utilized by petitioner includes the extensive data often encompassing thousands upon thou- united_states tax_court reports sands of pages which taxpayers identified by peti- tioner would have filed with the sec he concedes that he has no relationship to any taxpayer that he has identified to the irs other than as an invest- ment analyst and claimant he does not identify present or prospective clients stating i nformation relating to petitioner’s current or prospective clients is highly confidential he does add that the invest- ment advisory business relies on relationship s with normal everyday private citizens and small businesses he states that he no longer holds a license as a c p a and his only certification is a serie sec_65 certification as a reg- istered investment adviser in response to respondent’s claim that petitioner has failed to provide support for his claim that revealing his whistle- blower activities will cause him to be blacklisted petitioner points to no specific risk but makes only generalized claims for example petitioner does not believe that there is justification for singling peti- tioner out given the history and practice as to these matters and that doing so would lend a chilling effect to any future whistleblowers relying on industry expertise specialized knowledge and analysis of public information or data in filing whistleblower claims consistent with governmental policy objectives petitioner believes that this would cut sharply against the very purpose and intent of the tax whistleblower laws by curtailing public participation in support of those laws in response to our order that petitioner inform us of how many whistleblower claims he has pending before the irs that are not the subject of petitions to the tax_court he answers that he has four ‘submissions’ and associated claims pending before the internal_revenue_service he adds that one submission involves three claims associated with one taxpayer two submissions involve one claim each associated with two taxpayers and the fourth involves one taxpayer also he believes that there are claim numbers issued in connection with submissions that were supple- mental to his cases before the court discussion rule concerns itself with privacy protections for filings in whistleblower actions paragraph a of the rule allows whistleblower 14377-16w v commissioner petitioners in whistleblower actions to move the court for permission to proceed anonymously the movant must set forth a sufficient fact-specific basis for anonymity id we will permit a whistleblower to proceed anonymously if the whistleblower presents a sufficient showing of potential harm that outweighs counterbalancing societal interests in knowing the whistleblower’s identity whistleblower 16w v commissioner 148_tc_103 in only five reports have we addressed a whistleblower’s motion to proceed anonymously in 137_tc_183 we considered the claim of a whistleblower who feared that professional stigma retalia- tion and economic distress would result from the disclosure of his identity he had provided information to the irs con- cerning a former employer’s alleged tax underpayments id pincite assuming that he had acquired that information not by chance but in the normal course of employment and that he was privy to internal deliberations and communica- tions regarding the events that allegedly gave rise to the underpayment we found that revealing his status as a tax whistleblower in these circumstances would not only invade the whistleblower’s legitimate privacy interest as a confiden- tial informant but also would likely cause severe damage to his standing in the professional community that provided his customary source of livelihood and could well jeopardize his employment id pincite in calculating the societal interest of the people’s right to know who is using their courts we took into account that we were disposing of the case on respondent’s motion for summary_judgment on a threshold legal issue that did not depend to any appreciable extent on the whistleblower’s identity id pincite we con- cluded that the public’s interest in knowing his identity was relatively weak id and for that and other reasons we determined to grant his motion to proceed anonymously in whistleblower 10949-13w v commissioner tcmemo_2014_94 at we accepted as true that u s department of justice attorneys had informed the whistleblower that the taxpayers he had identified were connected with organized crime and terrorism and could resort to physical force or harm in connection with their activities also we accepted as true that he had received a death threat from one of the tax- payers through its counsel id we found that the harm that united_states tax_court reports could befall him outweighed the societal interest in knowing his name id at we determined to grant his motion to proceed anonymously id in whistleblower 11332-13w v commissioner tcmemo_2014_92 at we accepted as true that when the whistleblower had raised to the target taxpayer concerns over its tax structure the target had used physical force and armed men to intimidate him and to prevent disclosure we also accepted as true that he had received a death threat through the target’s counsel and that the government had offered to place him in the witness protection program id at finding a risk of extreme physical harm to him and his family we determined to grant his motion to proceed anony- mously id at in whistleblower 13412-12w v commissioner tcmemo_2014_93 at the whistleblower an ex-employee of the target taxpayer alleged no physical threat but alleged the risk of financial retaliation loss of pension benefits social and professional stigma and economic duress although we voiced our reservations about the likelihood of the prospect of financial retaliation we found that the nature of the potential harm to him outweighed the societal interest in knowing his identity we determined to grant his motion to proceed anonymously id at in whistleblower 12568-16w v commissioner 148_tc_103 the whistleblower claimed to have learned of fraudulent actions by the target taxpayer during his prior employment by an entity related to the target taxpayer he alleged pos- sible retaliation against him and his family resulting in pos- sible physical harm to himself professional and personal ostracism economic loss and danger to his family id pincite we determined to grant his motion to proceed anony- mously taking into account that in the early stage of a whistleblower case the societal interest in knowing the whistleblower’s identity may be relatively weak see id pincite we cautioned however that as the case pro- gressed the balance that we initially found to weigh in favor of anonymity might change with the public’s interest in learning the whistleblower’s identity outweighing his contin- ued concern for anonymity id pincite unlike the claimants in three of the reports summarized above whistleblower 10949-13w whistleblower 11332-13w whistleblower 14377-16w v commissioner and whistleblower 12568-16w petitioner makes no plausible claim that he was or may be threatened physically nor does he claim an employee relationship during which he was privy to internal deliberations and communications regarding the possible underpayment_of_tax the revelation of which cir- cumstances we said in whistleblower 14106-10w v commis- sioner t c pincite would likely severely damage a whistleblower’s professional standing in the community in which he customarily earns his living and could well jeop- ardize his employment and petitioner is at no risk of the loss of employment-related benefits such as retirement bene- fits see whistleblower 13412-12w v commissioner tcmemo_2014_92 unlike the claimants in the five reports summarized above petitioner has not identified a taxpayer who upon learning petitioner’s identity would have the power to and might be expected to act against him and while we acknowledge our legal system’s general solicitude for confidential informants see whistleblower 14106-10w v commissioner t c pincite and we accept that petitioner may suffer some embarrassment or annoyance from our denying the motion his fears of marital discord the alienation of unnamed busi- ness partners and retribution from unnamed political figures are speculative and thus petitioner has not provided us with a sufficient fact-specific justification for permission to proceed anonymously see rule a nevertheless given the early stage of this case we might otherwise be inclined to weigh the people’s interest in knowing who is using the courts as so weak as to give petitioner the benefit of the doubt at least temporarily see whistleblower 12568-16w v commissioner t c pincite but petitioner is an unusual claimant to our whistleblower jurisdiction he has so far brought whistleblower cases in the tax_court he has in his supporting papers identified numbered whistle- blower claims whistleblower claims with a separate proc- essing number assigned by the irs and he has in those papers identified by name taxpayers and included by ref- erence without naming them more he also has pending before respondent four submissions involving it appears united_states tax_court reports six numbered whistleblower claims and six taxpayers he also admits that he has before respondent numbered claims supplemental to claims in cases already before the court each of those as-yet-unresolved supplemental claims is potentially the source of another adverse determination and a resulting petition to the court petitioner’s recourse to publicly available materials to identify supposed tax abuses imposes no natural limit other than his own industri- ousness on the number of cases he could bring his lack of an employment or other close relationship to the taxpayers he identifies suggests that he has no familiarity with a tax- payer’s basis or rationale for taking what petitioner considers an abusive position for those reasons serial claimants of whistleblower awards may disproportionately burden the court with petitions only superficially meritorious moreover the phenomena of potential claimants of whistleblower awards searching publicly available documents for evidence of tax abuse is not insignificant apparently a cottage industry has sprung up involving mining publicly available documents for the chance to claim a bounty from the irs unless we identify serial filers by name the public will be unable to judge accurately the extent to which the serial filer there is not necessarily a one-to-one correspondence between numbered whistleblower claims and the number of taxpayers identified to the irs by a whistleblower on a single irs form_211 application_for award for origi- nal information see internal_revenue_manual pt date multiple taxpayers identified in a single claim may each receive a separate claim number and while one adverse whistleblower deter- mination will generally give rise to no more than one tax_court petition ie one whistleblower case the determination may address more than one numbered claim each of which itself may identify more than one tax- payer with respect to whom the petitioner seeks a whistleblower award see 143_tc_274 whistleblower of- fice may issue as to a given claim more than one determination the new york times reported on date since the law was strengthened in it has spawned a cottage indus- try of whistleblower lawyers and private investigators they have gen- erated hundreds of claims alleging tens of billions of dollars in tax eva- sion in a few cases hedge funds have actually invested in the cases paying whistleblowers cash up front in exchange for a percentage of any award they ultimately collect david kocieniewski whistle-blower awarded dollar_figure million by i r s n y times date http www nytimes com business whistle-blower-awarded-104-million-by-irs html whistleblower 14377-16w v commissioner phenomenon has affected the work of the tax_court because the public would not know whether any particular petitioner of an adverse whistleblower determination had filed petitions appealing other adverse whistleblower determinations finally addressing motions by all whistleblowers to proceed anonymously requires special handling by the court for example the record is sealed temporarily the normal proce- dures for electronic_filing and electronic service cannot at this time be used the case must be assigned to a judicial_officer earlier than normal in order to address the motion and in some cases trials and hearings may need to be closed to the public to protect the whistleblower’s anonymity the public may wish to know the extent to which petitioners with numerous whistleblower claims require such special han- dling conclusion on the facts before us mindful of our legal system’s gen- eral solicitude for confidential informants but balancing peti- tioner’s weak for anonymity against the public’s interest in knowing who is using the tax_court to bring serial whistleblower claims we find that the public’s interest in knowing prevails as stated we will deny the motion fact-specific justification an appropriate order will be denying petitioner’s motion issued f we note that although the commissioner has obligated himself to use his best efforts to protect the identity of whistleblowers that obligation is not absolute and in some circumstances the commissioner may need to reveal a whistleblower’s identity for example if the whistleblower is to be called as a witness in a judicial proceeding see sec_301_7623-1 proced admin regs the risk to a whistleblower that he will not remain anony- mous is present from the time he submits a whistleblower claim to the irs
